VIA ELECTRONIC TRANSMISSION December 28, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Paivis, Corp.Form S-8 Registration Statement Ladies and Gentlemen: We refer to the above-captioned registration statement on Form S-8 ("Registration Statement") under the Securities Act of 1933, as amended (the "Act"), filed by Paivis, Corp., a Nevada corporation (the "Company"), with the United States Securities and Exchange Commission on December 31, 2007. We have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as we have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on our examination mentioned above, we are of the opinion that the securities being registered to be sold pursuant to the Registration Statement are duly authorized and will be, when sold in the manner described in the Registration Statement, legally and validly issued, and fully paid and non-assessable. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to our firm under "Legal Matters" in the related Prospectus. In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/ Gregory Bartko Gregory Bartko, Esq. Law Office of Gregory Bartko, Esq. 3475 Lenox Road, Suite 400 ● Atlanta, GA 30326 ● Phone (404) 238-0550 ● Fax (866) 342-4092 Email: gbartko@mindspring.com ● www.securitieslawcounsel.com
